NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE UNIVERSITY OF SOUTH FLORIDA BOARD
OF TRUSTEES, ‘
Petitioner.
Miscel1aneous Docket No. 111
0N PET1TIoN _
On petition for writ of mandamus to the United States
District C0urt for the Eastern District of Pennsy1vania in
case no. 10-CV-6908, Judge Ti1nothy J. Savage.
ORI)ER
A1zheimer’s Institute of America, Inc. moves for an
extension of time, until December 12, 2011, to file its
response to the petition for a writ of mandamus
Upon consideration thereof
I'r ls ORDERED THAT:
The motion is granted

IN RE UN'IV SOUTH FLORIDA
2
FOR THE COURT
953 0 7 mm 131 Jan H@rba1y
Date
cc: K. Lee Mars-ha]l, Esq.
Peter C. Buck1ey, Esq.
Keith R. Duti]l, Esq.
Charles S. Mari0n, Esq.
Joseph Lucci, Esq.
St<-even B. Ke1ber, Esq.
J an H0rb a1y
C1erk
United States District C0urt, E.D. Pa., Clerk
s8
1 n

DEC 07 2011
]AN l'lDRBALY
CLERK